Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 1 of 16




                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                           CASE NO: 9:19-cv-81160-RS

   APPLE INC.,

           Plaintiff,
   v.

   CORELLIUM, LLC,
       Defendant.

   __________________________________/

         DEFENDANT CORELLIUM, LLC’S DAUBERT MOTION TO PRECLUDE
          CERTAIN TESTIMONY OF DR. JASON NIEH AND INCORPORATED
                         MEMORANDUM OF LAW

          Defendant Corellium, LLC (“Defendant”), by and through undersigned counsel, and

  pursuant to the United States Supreme Court's decision in Daubert v. Merrell Dow Pharms., Inc.,

  509 U.S. 579 (1993), Federal Rules of Civil Procedure 26 and 37, Rules 402, 403 and 702 of the

  Federal Rules of Evidence, and Local Rule 7.1, hereby moves this Court for an order to exclude

  the proposed expert testimony of Dr. Jason Nieh, the infringement expert of Plaintiff Apple, Inc.

  (“Plaintiff”) In support of this motion, Plaintiff states:




                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 2 of 16

                                                                                              CASE NO: 9:19-cv-81160-RS


                                                        INTRODUCTION

         Despite the clear subject matter of the case – Apple’s copyright registrations-in-suit –

  Apple attempts to circumvent the U.S. Copyright Office, in violation of the Supreme Court’s recent

  decision in Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, to inject irrelevant and

  nonprobative “expert” testimony from Dr. Nieh relating to iOS generally. 139 S. Ct. 881, 886–87,

  203 L. Ed. 2d 147.

         Dr. Nieh, a professor of Computer Science, has never offered testimony in a copyright case

  or a case involving Digital Millennium Copyright Act (“DMCA”) claims; his experience as a

  technical expert is limited to patent litigation. Dr. Nieh misunderstood the scope of the copyright

  registrations-in-suit on various versions of Apple’s iOS mobile operating system, which only cover

  “[n]ew and revised computer program” code in each version—and specifically exclude previously

  published Apple material from earlier versions of iOS. When asked if he had reviewed the first of

  the copyright registrations asserted by Apple,



         Dr. Nieh admittedly took no steps to determine the extent of the new and revised code for

  each version of iOS. Without conducting that analysis, Dr. Nieh’s opinions are fundamentally

  flawed as they are not tied to the intellectual property at issue in this litigation. 1 For example,

  while Dr. Nieh opines that the iOS image is “modified” by Corellium, he does not opine that any

  of the “new and revised” code covered by any of the registrations-in-suit have been modified. His

  opinions are based on a single allegation: that Corellium’s accused product copies and loads

  Apple’s publicly available container file, called an IPSW, which contains iOS. However, Nieh


  1
   Apple’s claims in this case are specific: Apple alleges direct federal copyright infringement under
  17 USC 501 and identifies the allegedly infringed copyright registrations with particularity in
  Exhibit A to its Amended Complaint. Dkt. 56-1.
                                                    2
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 3 of 16

                                                                                                CASE NO: 9:19-cv-81160-RS


  does not analyze what was allegedly copied from the IPSW, and otherwise distributed and/or

  modified.

         Dr. Nieh also offers opinions related to Apple’s Digital Millennium Copyright Act

  (DMCA) claim, regarding alleged modifications made to the iOS image avoid, fool, or bypass

  technological protection measures. But Dr. Nieh admits that the unencrypted iOS image, which

  contains code protected by the registrations in suit, is freely available on Apple’s servers. Hecht

  Decl. Ex A. at 48:5-11. Dr. Nieh doesn’t know but “expected” that encrypted files within would

  be unencrypted by Corellium—but offers no evidence of such. Instead, Dr. Nieh focused on the

                               which does not protect the code covered by the copyright registrations-in-

  suit—it simply ensures that the code runs on an Apple device. That kind of protection is not

  covered by the DMCA, which specifies that the circumvention must protect access to the

  copyrighted work, which is available in the IPSW file. In short, Dr. Nieh is focused on protection

  that is inapplicable to Apple’s DMCA claim.

         On top of these glaring issues with Dr. Nieh’s opinions, Apple submitted a supplemental

  290-page report from Dr. Nieh on May 2, with entirely new opinions that should be stricken. While

  the parties agreed that supplemental reports would be allowed for analysis of any material

  produced after April 13, 2020, Dr. Nieh’s report does not address any such material. Rather, Dr.

  Nieh has developed more fulsome opinions that he could have, and should have, reached earlier.

  His supplemental report takes unfair advantage of shortcomings he learned during deposition, and

  is fundamentally unfair as Apple has completely disregarded the Court’s schedule for expert

  discovery and the limited agreement for supplemental reports between the parties. Apple cannot

  be permitted to sandbag Corellium with Dr. Nieh’s voluminous expert report “do-over”.




                                                                         3
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 4 of 16

                                                                                              CASE NO: 9:19-cv-81160-RS


                                                     LEGAL STANDARD

         In Daubert, the United States Supreme Court held that Rule 702 of the Federal Rules of

  Evidence requires the district court to serve as a “gatekeeper” charged with screening out experts

  whose methods are untrustworthy or whose expertise is irrelevant. See 509 U.S. at 589-93. The

  Eleventh Circuit, utilizing Daubert, has adopted a three-part inquiry to determine such

  admissibility pursuant to Rule 702. Under this inquiry, the Court must consider whether:

         (1) the expert is qualified to testify competently regarding the matters he intends to address;
         (2) the methodology by which the expert reaches his conclusions is sufficiently reliable;
         and (3) the testimony assists the trier of fact, through the application of scientific, technical,
         or specialized expertise, to understand the evidence or to determine a fact in issue.

  City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 563 (11th Cir. 1998) (citing Daubert,

  509 U.S. at 589).

         Under Daubert, in the event that the Court declines to exclude an expert’s testimony, the

  Court is required to conduct an independent Rule 403 analysis to determine if the probative value

  of an expert's testimony is substantially outweighed by the danger of unfair prejudice. Daubert,

  509 U.S. at 595; United States v. Rouco, 765 F.2d 983, 995 (11th Cir. 1985); Allison v. McGhan

  Med. Corp., 184 F.3d 1300, 1310 (11th Cir. 1999) (“The Supreme Court recognized in Daubert

  the intricate role of Rule 403 in an expert testimony admissibility analysis when it noted that expert

  testimony could be “both powerful and quite misleading because of the difficulty in evaluating

  it.”); Sorrels v. NCL (Bahamas) Ltd., No. No. 13-21413-CIV., 2013 WL 6271522, at *3 (S.D. Fla.

  Dec. 4, 2013); see Fed. R. Evid. 403. Because expert evidence is often more misleading than other

  evidence, Rule 403 gives a judge greater control over experts than over lay witnesses. Daubert,

  509 U.S. at 595. Rule 403 provides:

         The court may exclude relevant evidence if its probative value is substantially
         outweighed by a danger of one or more of the following: unfair prejudice, confusing the
         issues, misleading the jury, undue delay, wasting time, or needlessly presenting
                                                                       4
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 5 of 16

                                                                                              CASE NO: 9:19-cv-81160-RS


         cumulative evidence.

  Fed. R. Evid. 403.

         “The rules on expert witness discovery are designed to prevent surprise and allow both

  sides the opportunity to adequately prepare their cases.” QBE Ins. Corp. v. Prof'l Ins.

  Underwriters, Inc., No. 06-21731-CIV, 2008 WL 11403212, at *2 (S.D. Fla. July 14,

  2008). Where a party submits an untimely expert report and the opposing party is foreclosed from

  conducting “additional discovery with respect to the Supplemental Report,” courts preclude such

  opinions because of the prejudice to the opposing party. Id.

         Supplemental reports are intended to allow experts to offer updated opinions based on

  information not available to them at the time of their opening or rebuttal reports; they are not a

  mechanism to allow an expert to offer an updated opinion timed to avoid examination at

  deposition. Jones Creek Investors, LLC v. Columbia Cnty., 98 F. Supp. 3d 1279, 1289 (S.D. Ga.

  2015) (“[Rule] 26(e) does not permit supplementation to add points that could have been made in

  the original expert report . . . .”). Instead, “Rule 26(e) ‘permits supplemental reports only for the

  narrow purpose of correcting inaccuracies or adding information that was not available at the

  time of the initial report.” Companhia Energetica Potiguar v. Caterpillar Inc., No. 14-CV-

  24277, 2016 WL 3102225, at *6 (S.D. Fla. June 2, 2016) (emphasis in original) (quoting Minebea

  Co., Ltd. v. Papst, 231 F.R.D. 3, 6 (D.D.C. 2005)); see also Stuhlmacher v. Home Depot USA, Inc.,

  No. 2:10 CV 467, 2012 WL 5866297, at *2 (N.D. Ind. Nov. 19, 2012) (“It is disingenuous to argue

  that the duty to supplement under Rule 26(e)(1) can be used as a vehicle to disclose entirely new

  expert opinions after the deadline established by the court under Rule 26(a)(2)(c). This is

  particularly true where, as here, the materials on which the new expert opinions are based were

  available to the Defendant prior to Plaintiff deposing her expert witness.”) (emphasis added).

                                                                       5
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 6 of 16

                                                                                              CASE NO: 9:19-cv-81160-RS


                                                            ARGUMENT

         The proposed testimony of Apple’s technical expert that relate to copyright infringement

  significantly falls short of the reliability standard under Rule 702 of the Federal Rules of Evidence

  and Daubert and its progeny. Other of Dr. Nieh’s opinions are irrelevant under Rule 402 or

  unfairly prejudicial under Rule 403.

     A. Dr. Nieh’s Opinions on Copying, Distributing, and Modifying are Not Tied to the
        Asserted Copyright Registrations

         Dr. Nieh assumes that “the Corellium Apple Product copies an image of the copyrighted

  iOS object code [contained in an IPSW container] onto a disk volume,” which may be patched,

  necessarily means that code covered by the registrations-in-suit was copied, distributed, or used to

  prepare derivative works. Hecht Decl. Ex. B at ¶¶ 14, 16. But Dr. Nieh performs no analysis as

  to whether or how the specific code covered by the registrations-in-suit were allegedly copied,

  distributed or used to prepare derivative works. For example, Dr. Nieh testified that he did not use

  any tool “for matching a specific version of source code to a specific version of iOS.” Hecht Decl.

  Ex. A at 217:24-218:8. Dr. Nieh’s entire methodology is based on an assumption divorced from

  the registrations-in-suit and is therefore fundamentally flawed and unreliable.

         “[T]he court must undertake an independent analysis of each step in the logic leading to

  the expert's conclusions; if the analysis is deemed unreliable at any step the expert's entire opinion

  must be excluded.” Hendrix v. Evenflo Co., Inc., 255 F.R.D. 568, 578 (N.D. Fla. 2009), aff'd., 609

  F.3d 1183 (11th Cir. 2010). Here, the registrations-in-suit are at the core of all of Apple’s

  infringement claims in this case, implicated in three of the four causes of action against Defendant

  (i.e. the copyright infringement claims). Donald Frederick Evans & Assocs., Inc. v. Cont'l Homes,

  Inc., 785 F.2d 897, 903 (11th Cir.1986) (“[A]n owner's cause of action for infringement of that

  copyright is unenforceable until compliance with the formalities of registration, including payment
                                                                       6
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 7 of 16

                                                                                              CASE NO: 9:19-cv-81160-RS


  of fees and deposit of copies of the work, is shown.”)                                     Step one of Dr. Nieh’s analysis,

  consideration of the scope of the intellectual property at issue, exposes the unreliability of Dr.

  Nieh’s analysis: it is untethered to the protectible elements of the copyrights-in-suit. That is no

  surprise considering that Dr. Nieh does not recall ever having reviewed copyright registrations in

  his prior work as an expert. Hecht Decl. Ex. A at 95:21-96:10.

         In Feist Publications, Inc. v. Rural Telephone Service Co., 499 U.S. 340, 111 S.Ct. 1282,

  113 L.Ed.2d 358 (1991), the Supreme Court stated: “Not all copying, however,

  is copyright infringement. To establish infringement, two elements must be proven: (1) ownership

  of a valid copyright, and (2) copying of constituent elements of the work that are original.” Id. at

  361, 111 S.Ct. 1282 (citing Harper & Row Publishers, Inc. v. Nation Enters., 471 U.S. 539, 547,

  105 S.Ct. 2218, 85 L.Ed.2d 588 (1985)). Dr. Nieh’s opinions do not focus on the constituent

  elements of the work that are original or protected, and thus must be excluded under Rule 702.

     B. Dr. Nieh’s Anti-Circumvention Opinions are Not Relevant

         Dr. Nieh also testified that he couldn’t recall that his role as an expert in any of his prior

  cases concerned DMCA-related issues. Hecht Decl. Ex. A at 95:21-96:10. His analysis in this

  case is irrelevant to the DMCA provisions regarding trafficking asserted by Apple, 17 U.S.C. §§

  1201(a)(2), (b), 1203.

  17 U.S.C. § 1201(a)(2) states that:

         No person shall manufacture, import, offer to the public, provide, or otherwise traffic in
         any technology, product, service, device, component, or part thereof, that—
         (A) is primarily designed or produced for the purpose of circumventing a technological
         measure that effectively controls access to a work protected under this title;
         (B) has only limited commercially significant purpose or use other than to circumvent a
         technological measure that effectively controls access to a work protected under this title
         [17 U.S.C.A. § 1 et seq.]; or,
         (C) is marketed by that person or another acting in concert with that person with that
         person's knowledge for use in circumventing a technological measure that effectively
         controls access to a work protected under this title.
                                                                       7
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 8 of 16

                                                                                                CASE NO: 9:19-cv-81160-RS



  (emphasis added). See also 17 U.S.C. § 1201(b)(1) (setting forth similar prohibitions, protecting

  a right of a copyright owner under Title 17 in a work or portion thereof); see Hecht Decl. Ex. B at

  ¶¶ 25-27.

         Dr. Nieh repeats these prohibitions in the legal section of his opening report, id., as well as

  the definition of “technological measure,” which “effectively controls access to a work.” Id. But

  Dr. Nieh admits that “Apple makes IPSW files publicly available for its customers to download…”

  Hecht Decl. Ex. C at ¶ 60. In other words, there is no technological measure employed to control

  access to the IPSW file, which Dr. Nieh also admits “contain[s] an ‘image’ of iOS, which contains

  the object code for iOS, data which represents the images and other graphical assets that display

  on the iOS GUI, and other files and data utilized by iOS.” Hecht Decl. Ex. B at ¶ 68.

         Dr. Nieh’s opinions are linked to a different means of technological protection measures,

                                           to protect the iPhone and iPad from accepting an operating system

  that is not authorized. Hecht Decl. Ex. C at ¶ 59. But these protection measures have no effect

  whatsoever on access, by other hardware or virtual hardware, to iOS. These measures are irrelevant

  under the DMCA because Corellium’s product never touches or affects an iPhone or iPad, where

  these measures live. As such, Dr. Nieh’s opinions on bypassing of technological protection

  measures that do not restrict access to the work have no bearing on Apple’s claims and should be

  not be admitted under Rule 402.

     C. Dr. Nieh’s Opinions on the EULA Are Not Relevant As This Case Has No Breach of
        Contract Claim

         Dr. Nieh’s opinions on Apple’s Software License Agreement (SLA) are also irrelevant, as

  Apple has not alleged any breach of contract of the SLA. See generally Dkt. 56 (Amended

  Complaint). When asked whether a user attempting to download an IPSW from an Apple server

                                                                         8
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 9 of 16

                                                                                              CASE NO: 9:19-cv-81160-RS


  is prompted with any kind of agreement before downloading, Dr. Nieh testified that he did not

  remember. Hecht Decl. Ex. A at 147:1-9 (Nieh Dep. Tr. 147:1-9).

         Dr. Nieh relies on the mere existence of SLAs on Apple’s website. Hecht Decl. Ex. B at

  ¶¶ 64-65 (Opening Report at ¶¶ 64-65). But, as stated right on that website, the SLA requires

  “agreement to these terms” before installing or using the product. Id. That only happens on

  approved Apple hardware, not on Corellium’s accused product. Corellium and its users do not

  assent to these terms and nowhere in Dr. Nieh’s reports does he allege that there is any agreement

  that is clicked or otherwise assented to before downloading an IPSW file from Apple’s server.

         All of Dr. Nieh’s opinions on Apple’s SLA are irrelevant and is inadmissible under Rule

  402.

     D. Dr. Nieh’s 290 page “Supplemental” Report Was Not Tied to Newly Produced
        Materials and Should be Stricken

         On March 31, 2020, Plaintiff proposed two deadlines for submission of any supplemental

  expert reports “to ensure we’re scheduling the depositions with sufficient time to address follow-

  on expert discovery.” Hecht Decl. Ex. E. Plaintiff’s proposed deadlines were (a) April 20, 2020

  for reports based on “all material produced between 3/3 and 4/13 and depositions that occur

  through 4/17”, and (b) April 27, 2020 based on “materials produced after 4/13”. Hecht Decl. Ex.

  E. The parties had agreed to extend this second deadline for supplemental reports for certain

  experts, but that agreement did not alter the requirement that such reports be limited to “materials

  produced after 4/13.” Hecht Decl. Ex. F.

         Despite the Parties’ agreement to these deadlines, Plaintiff served on May 3, 2020 a

  “supplemental” report from Dr. Nieh spanning 290 pages and 366 paragraphs, virtually all of

  which relied on materials that were produced before April 13, 2020, or were otherwise readily

  available to Dr. Nieh from Apple employees. This report was, therefore, really due on April 20,
                                                                       9
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 10 of 16

                                                                                                 CASE NO: 9:19-cv-81160-RS


   2020. That deadline, as Plaintiff itself indicated, was set to allow for depositions that addressed

   “follow-on” expert discovery such as that from Dr. Nieh. Hecht Decl. Ex. E. Dr. Nieh’s deposition

   occurred on April 22, 2020. And yet, Plaintiff served Dr. Nieh’s supplemental report on May 3,

   2020, nearly two weeks later (and after the close of expert discovery), foreclosing Corellium from

   examining Dr. Nieh on any of the opinions he presented in this voluminous supplemental report.

          It is highly prejudicial to Corellium to allow Dr. Nieh to testify on matters that he could

   and should have included in his opening or rebuttal report, or in a supplemental report filed April

   20, 2020.       This is because the Court’s discovery schedule does not permit Corellium the

   opportunity to re-depose Dr. Nieh or offer rebuttal expert testimony to respond to these untimely

   opinions. The Court should, therefore, at the very least, preclude Dr. Nieh from offering testimony

   based on his untimely supplemental report.

           “The rules on expert witness discovery are designed to prevent surprise and allow both

   sides the opportunity to adequately prepare their cases.”                                       QBE Ins. Corp. v. Prof'l Ins.

   Underwriters, Inc., No. 06-21731-CIV, 2008 WL 11403212, at *2 (S.D. Fla. July 14, 2008).

   Where a party submits an untimely expert report and the opposing party is foreclosed from

   conducting “additional discovery with respect to the Supplemental Report,” courts preclude such

   opinions because of the prejudice to the opposing party. Id. Dr. Nieh’s supplemental report is,

   without question, untimely and he should be precluded from offering any testimony at trial based

   on information in his supplemental report that relies on any materials produced or otherwise

   readily available to him before April 13, 2020.

          Dr. Nieh’s Supplemental Report sets forth a lengthy series of opinions, spanning pages 33-

   288, on the operation of the Corellium Apple Product, with significant attention to his review of

   Corellium’s source code and his use of the Corellium Apple product. But as Dr. Nieh admits in

                                                                         10
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 11 of 16

                                                                                               CASE NO: 9:19-cv-81160-RS


   his report, the code and related materials he cites were made available to him as of at least April

   6, 2020, if not earlier. Hecht Decl. Ex. D at page 6-7. In fact, Dr. Nieh had access to the cloud

   version of the Corellium Apple Product as of February 18, 2020. Hecht Decl. Ex. B at ¶ 11. Dr.

   Nieh admits that the cloud version and on-premises version of the Corellium Apple Product

   operate in substantially the same way. Hecht Decl. Ex. D at page 33. Thus, any opinion he formed

   based on his analysis of the Corellium Apple Product was due in his opening report, but not later

   than April 20, 2020 per the Parties’ agreement. Had Apple abided by the Parties’ agreement,

   Corellium would have had the opportunity to examine Dr. Nieh regarding his analysis of

   Corellium’s code at deposition on April 22, 2020. Apple’s dilatory conduct, however, foreclosed

   Corellium’s ability to examine Dr. Nieh at his deposition on that analysis. It is extremely

   prejudicial to Corellium to allow nearly 250 pages of Dr. Nieh’s opinions to go unexamined by

   deposition.

          The Parties did not agree that rebuttal expert witness reports or expert depositions would

   be deemed “produced” for purposes of supplemental reports. Such materials are not, therefore,

   properly included in any supplemental expert report. 2 Moreover, information that Dr. Nieh could

   have readily obtained from Apple in preparing his opening or rebuttal reports cannot properly

   deemed “produced” after April 13, 2020. Companhia Energetica Potiguar v. Caterpillar Inc., No.

   14-CV-24277, 2016 WL 3102225, at *6 (S.D. Fla. June 2, 2016) (“Rule 26(e) permits

   supplemental reports only for the narrow purpose of correcting inaccuracies or adding information

   that was not available at the time of the initial report.”) (emphasis in original) (internal

   quotations omitted).          The supplemental report also “foreclosed Defendant’s opportunity to


   2
     Even if such material were properly deemed “produced,” Corellium’s rebuttal reports were
   served on April 13, 2020, not after that date. Thus, any report addressing such material was due,
   per the Parties’ agreement, by April 20, 2020.
                                                   11
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 12 of 16

                                                                                               CASE NO: 9:19-cv-81160-RS


   redepose [Plaintiff’s expert] or otherwise address [Plaintiff’s expert’s] Supplemental Report” QBE

   Ins. Corp., 2008 WL 11403212, at *2.

          For example, Dr. Nieh acknowledges that he considered information obtained from

   discussions with certain Apple employees Jon Andrews, Pierre-Olivier Martel, Lee Peterson, and

   Eric Brown. Hecht Decl. Ex. D at page 3. Additionally, Dr. Nieh admits that Appendix B to his

   supplemental report is based on information he obtained from Lee Peterson. Hecht Decl. Ex. D at

   page 3. He also repeatedly explains that he learned information on which he relied from

   discussions with Lee Peterson on pages 31, 75, 134, 142, 153, 169, 179, 187, 196, 208, and 217 of

   his supplemental report. Hecht Decl. Ex. D at pages 31, 75, 134, 142, 153, 169, 179, 187, 196,

   208, and 217. Dr. Nieh, however, does not explain when such discussions occurred, nor does he

   justify his failure to have had such discussions earlier in discovery, given that he is Apple’s own

   expert witness and could readily discuss any issues with Apple’s own employees. It is also entirely

   improper to allow Dr. Nieh to offer an untimely opinion based on documents Apple itself produced

   after April 13, 2020, because Dr. Nieh could have easily obtained such documents when preparing

   his opening report. Companhia Energetica Potiguar, 2016 WL 3102225, at *6 (“Rule 26(e)

   permits supplemental reports only for the narrow purpose of correcting inaccuracies or adding

   information that was not available at the time of the initial report.”) (emphasis in original)

   (internal quotations omitted). Corellium is now unable to depose Dr. Nieh or the witnesses that

   Dr. Nieh mentions in his supplemental report regarding such issues. QBE Ins. Corp., 2008 WL

   11403212, at *2. Thus, opinions in his supplemental report that rely on depositions of Apple

   employees taken after April 13, 2020 or that are found in Apple’s own documents produced after

   April 13, 2020, are not properly included in this supplemental report. QBE Ins. Corp., 2008 WL

   11403212, at *2.

                                                                       12
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 13 of 16

                                                                                               CASE NO: 9:19-cv-81160-RS


          Dr. Nieh’s supplemental report also improperly relies on materials produced by Corellium

   before April 13, 2020. A review of Appendix A to his supplemental report reveals that, with a

   single exception, every non-publicly available document produced by Corellium on which Dr.

   Nieh relied was produced between February 11, 2020 and April 8, 2020, with the majority having

   been produced as of March 31, 2020. Hecht Decl. Ex. G. Only document Correllium-030082 was

   produced after this time, on April 15, 2020. Id.

          After accounting for the dates of production of all materials cited in his 316-page

   supplemental report spanning 366 paragraphs, Dr. Nieh’s opinions on subject matter only

   produced after April 13, 2020 appears to be set forth in a single paragraph, number 21.

      E. Rule 403 Requires a Separate Balancing Test

          Even if the Court finds the admissibility requirements of Rule 702 are met, the Court may

   still exclude Dr. Nieh because the jury will assume that because Dr. Nieh is a “technical expert,”

   anything discussed by him is reliable and highly pertinent to their inquiry. See Thomas v. Evenflo

   Co., Inc., 205 F. App'x 768, 771-72 (11th Cir. 2006, citing U.S. v. Frazier, 387 F.3d 1244 (11th

   Cir. 2004); Frazier, 387 F.3d at 1263 (“Because of the powerful and potentially misleading effect

   of expert evidence, sometimes expert opinions that otherwise meet the admissibility requirements

   may still be excluded by applying Rule 403 . . . . Simply put, expert testimony may be assigned

   talismanic significance in the eyes of lay jurors, and, therefore, the district courts must take care

   to weigh the value of such evidence against its potential to mislead or confuse.”); see, e.g., United

   States v. Carswell, 922 F.2d 876, 879 (D.C. Cir. 1991) (“[I]f a witness' expertise on a subject

   appears to be attenuated or questionable, then the trial court may conclude that the danger of

   prejudice merely from labeling him an ‘expert’ outweighs the possibility that his testimony would

   helpful.”). For this reason, Dr. Nieh should not be permitted to testify on any issues. Even if Dr.

                                                                       13
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 14 of 16

                                                                                               CASE NO: 9:19-cv-81160-RS


   Nieh’s testimony concerns certain evidence that meets a standard of bare relevance, its low

   probative value on the issue of whether the Corellium accused product infringes (which, again, Dr.

   Nieh does not tie to the registrations-in-suit) is substantially outweighed by the danger of unfair

   prejudice that it causes to Corellium.

          The jury could easily be misled into believing that the plethora of citations to code and

   other technical materials cited by Dr. Nieh are relevant, which in turn would cause a jury to give

   undue weight to his opinions, notwithstanding the fact that these opinions are not related to the

   pertinent inquiry: whether Corellium copies, distributes or modifies the code covered by the

   copyright registrations-in-suit, or circumvents access control to those works. In addition, Dr.

   Nieh’s assertions could easily confuse the jury as to the relevant issues (including the scope of the

   copyrights-in-suit). Accordingly, given the low probative value of Dr. Nieh’s testimony, the Court

   should exclude him from testifying under Rules 702 and 403.

                                                           CONCLUSION

          WHEREFORE, for the foregoing reasons, the Court should exclude the testimony of

   Plaintiff’s proposed expert witness, Dr. Jason Nieh.




                                                                       14
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 15 of 16

                                                                                               CASE NO: 9:19-cv-81160-RS


                                    LOCAL RULE 7.1(A)(3) CERTIFICATION

          Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for

   Defendant conferred via telephone call on May 8, 2020 with counsel for Plaintiff regarding the

   relief sought herein. Plaintiff opposes the relief sought, thereby necessitating this Motion.


   Dated: May 11, 2020                                             COLE, SCOTT & KISSANE, P.A.
                                                                   Counsel for Defendant CORELLIUM, LLC

                                                                   Esperante Building
                                                                   222 Lakeview Avenue, Suite 120
                                                                   West Palm Beach, Florida 33401
                                                                   Telephone (561) 612-3459
                                                                   Facsimile (561) 683-8977
                                                                   Primary e-mail: justin.levine@csklegal.com
                                                                   Secondary e-mail: lizza.constantine@csklegal.com

                                                                   By: s/ Justin B. Levine
                                                                   JONATHAN VINE
                                                                   Florida Bar. No.: 10966
                                                                   JUSTIN B. LEVINE
                                                                   Florida Bar No.: 106463
                                                                   LIZZA C. CONSTANTINE
                                                                   Florida Bar No.: 1002945
                                                                   MICHAEL A. BOEHRINGER
                                                                   Florida Bar No.: 1018486

                                                                   and

                                                                   HECHT PARTNERS LLP
                                                                   125 Park Avenue, 25th Floor
                                                                   New York, NY 10017
                                                                   Tel: (212) 851-6821
                                                                   David L. Hecht pro hac vice
                                                                   Email: dhecht@hechtpartners.com
                                                                   Maxim Price pro hac vice
                                                                   Email: mprice@hechtpartners.com
                                                                   Conor McDonough pro hac vice
                                                                   Email: cmcdonough@hechtpartners.com
                                                                   Minyao Wang pro hac vice
                                                                   Email: mwang@hechtpartners.com



                                                                       15
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 452 Entered on FLSD Docket 05/11/2020 Page 16 of 16

                                                                                               CASE NO: 9:19-cv-81160-RS


                                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on May 11, 2020, a true and correct copy of the foregoing has

   been transmitted by electronic filing with the Clerk of the court via CM/ECF, which will send

   notice of electronic filing to all counsel of record.



           Dated: May 11, 2020                                                            /s/ Justin B. Levine
                                                                                          Justin B. Levine




                                                                       16
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
